The following opinion was rendered by the court from the bench on February 19, 1923.
The judgment is reversed because of the error of the trial court in modifying instruction No. 3 by striking out the portion thereof in italics. The instruction is as follows:
"You are further instructed that if you find from the evidence that the plaintiff, Ray L. Sargent, could by the exercise of reasonable diligence have prevented the injury complained of, but failed to do so, then your verdict must be for the defendant, and if you find that the plaintiff couldhave prevented the injury complained of by the expenditure of acomparatively small sum of money, and find otherwise accordingto these instructions that the plaintiff is entitled to recoveranything at all from the defendant, then the measure of damagewould be the amount of money which *Page 513 could have reasonably prevented the injury complained of hadthe plaintiff expended said money."
The judgment is reversed.
Wilbur, C. J., Lawlor, J., Lennon, J., Waste, J., Seawell, J., Kerrigan, J., and Myers, J., concurred.